           Case 3:19-cv-04238-MMC Document 298 Filed 10/26/20 Page 1 of 4




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC

11

12

13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                 SAN FRANCISCO DIVISION
16

17 PROOFPOINT, INC.; CLOUDMARK LLC             CASE NO. 3:19-cv-04238-MMC (RMI)
18
                 Plaintiffs,                   PLAINTIFFS’ ADMINISTRATIVE
19                                             MOTION TO FILE UNDER SEAL
          v.
20
                                               Hearing
21 VADE SECURE, INCORPORATED; VADE             Date: N/A (General Order 72-6)
   SECURE SASU; OLIVIER LEMARIÉ                Judge: Hon. Robert M. Illman
22

23               Defendants.
24

25

26

27

28
             Case 3:19-cv-04238-MMC Document 298 Filed 10/26/20 Page 2 of 4




 1          Pursuant to the Northern District of California’s Civil Local Rules 7-11 and 79-5,

 2 Proofpoint, Inc. and Cloudmark LLC (collectively, “Plaintiffs”) respectfully move for an order

 3 permitting them to file under seal the following portions of Exhibit 1 to the Declaration of Jodie

 4 Cheng (“Cheng Declaration”) in support of Plaintiffs’ Written Request Regarding the Procedure

 5 for Discovery Letter-Briefs (“Plaintiffs’ Request”), which          contain, discuss, or relate to

 6 information that Defendants Vade Secure, Incorporated and Vade Secure SASU (“Vade

 7 Defendants”) designated as “Confidential,” “Highly Confidential – Source Code,” or “Highly

 8 Confidential – Attorneys’ Eyes Only.”
 9          The reasons and specific bases for sealing the documents and excerpts identified below are

10 set forth in the Declaration of Iman Lordgooei in Support of Plaintiffs’ Administrative Motion to

11 File under Seal filed herewith (“Lordgooei Decl.”) ¶ 4:

12
                                                                             Contains Confidential
13                      Location of Confidential Material
                                                                               Information Of:
14
           Exhibit 1 to the Declaration of Jodie W. Cheng In Support of            Defendants
15         Plaintiffs’ Request
                   Highly Confidential – Attorneys’ Eyes Only and
16
                   Highly Confidential – Source Code information
17                 redacted at pp. 6–8, 10–12.

18          I.     LEGAL STANDARD

19          Records attached to non-dispositive motions, such as here, are not subject to the strong

20 presumption of public access to judicial records and documents. See, e.g., Finjan, Inc. v.

21 Proofpoint, Inc., No. 13-cv-5808-HSG, 2015 WL 9023164, at *1 (N.D. Cal. Dec. 16, 2015).

22 Because the documents attached to non-dispositive motions “are often unrelated, or only

23 tangentially related, to the underlying cause of action,” parties moving to seal must meet the lower

24 “good cause” standard of FED. R. CIV. P. 26(c). Id. The “good cause” standard requires a

25 “particularized showing” that “specific prejudice or harm will result” if the information is

26 disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir.

27 2002) (internal quotation marks omitted). Sealing is therefore appropriate where the requesting

28

                                                     -1-                  Case No. 3:19-cv-04238-MMC (RMI)
                                                        PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
             Case 3:19-cv-04238-MMC Document 298 Filed 10/26/20 Page 3 of 4




 1 party “establishes that the document, or portions thereof is privileged or protectable as a trade

 2 secret or otherwise entitled to protection under the law,” and “narrowly tailor[s]” the request to

 3 sealable material only. N.D. Cal. Civil L.R. 79-5(a).

 4          II.    ARGUMENT

 5          Plaintiffs hereby move to seal documents or portions thereof, as set forth fully in the

 6 accompanying declaration in support of its Administrative Motion to Seal. (Lordgooei Decl. ¶¶ 1–

 7 5.) These documents contain information that has been designated “Highly Confidential –

 8 Attorneys’ Eyes Only,” “Highly Confidential – Source Code,” or “Confidential” by Vade under
 9 the Protective Order. (Id.)

10          Plaintiffs’ request is narrowly tailored and only seeks to seal the portions of Plaintiffs’

11 Request that Plaintiffs consider to be confidential and could create a substantial risk of serious

12 harm if publicly disclosed. See, e.g., Kowalsky v. Hewlett-Packard Co., 2012 WL 892427, at *2

13 (N.D. Cal. Mar. 14, 2012) (finding sealing appropriate where “[t]he proposed redactions contain .

14 . . confidential product development information, the disclosure of which could harm [movant’s]

15 competitive advantage in the marketplace”).

16          III.   CONCLUSION

17          For the foregoing reasons, Plaintiffs respectfully request that the Court grant their

18 Administrate Motion to File Under Seal.

19
     DATED: October 26, 2020                   Respectfully Submitted,
20
                                                 By /s/ Jodie W. Cheng
21

22                                                  QUINN EMANUEL URQUHART &
                                                    SULLIVAN, LLP
23                                                  Sean S. Pak (SBN 219032)
                                                    seanpak@quinnemanuel.com
24                                                  Iman Lordgooei (SBN 251320)
                                                    imanlordgooei@quinnemanuel.com
25                                                  50 California Street, 22nd Floor
                                                    San Francisco, CA 94111
26                                                  Telephone: (415) 875-6600
                                                    Facsimile: (415) 875-6700
27

28

                                                     -2-                 Case No. 3:19-cv-04238-MMC (RMI)
                                                        PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
     Case 3:19-cv-04238-MMC Document 298 Filed 10/26/20 Page 4 of 4




 1                                JWC LEGAL
                                  Jodie W. Cheng (SBN 292330)
 2                                jwcheng@jwc-legal.com
                                  One Market Street
 3                                Spear Tower, 36th Floor
                                  San Francisco, CA 94105
 4                                Telephone: (415) 293-8308

 5                                Attorneys for Plaintiffs Proofpoint, Inc. and
                                  Cloudmark LLC
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                   -3-                 Case No. 3:19-cv-04238-MMC (RMI)
                                      PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
